NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



LUIGI MALATESTA and DIANNE         )
MALATESTA,                         )
                                   )
           Appellants,             )
                                   )
v.                                 )              Case No. 2D17-1815
                                   )
NATIONSTAR MORTAGE, LLC; E*TRADE )
BANK; and LAKE HEATHER OAKS        )
HOMEOWNERS' ASSOCIATION, INC.,     )
                                   )
           Appellees.              )
___________________________________)

Opinion filed June 15, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emmett Lamar
Battles, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa;
and Latasha Scott of Lord Scott, PLLC,
Tampa, for Appellants.

Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of Akerman
LLP, Fort Lauderdale; Celia C. Falzone of
Akerman LLP, Jacksonville; and Heather L.
Fesnak of Akerman LLP, Tampa, for
Appellee Nationstar Mortgage, LLC.

No appearance for remaining Appellees.



PER CURIAM.
             Affirmed. See CitiMortgage, Inc. v. Hoskinson, 200 So. 3d 191, 192 (Fla.

5th DCA 2016); Sill v. JPMorgan Chase Bank, N.A., 182 So. 3d 851, 852-53 (Fla. 4th

DCA 2016).



SILBERMAN, VILLANTI, and MORRIS, JJ., Concur.




                                         -2-